Citation Nr: 0302497	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-17 742	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for back, right hip, 
right knee and right ankle disabilities, claimed to be 
secondary to the service-connected left leg disability.  

2.  Entitlement to an initial rating in excess of 20 percent 
for reflex sympathetic dystrophy.  

3.  Entitlement an increased rating for left thigh 
arteriovenous fistula, currently evaluated as 30 percent 
disabling. 

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran service on active duty from January 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
originally on appeal from a November 1998 rating decision of 
the Boise, Idaho, Regional Office (Boise RO) of the 
Department of Veterans Affairs (VA).  By this rating, the 
Boise RO denied the issues of whether new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for back, right hip, right knee and 
right ankle disabilities, claimed to be secondary to the 
service-connected left leg disability; entitlement an 
increased rating for left thigh arteriovenous fistula, 
currently evaluated as 30 percent disabling and entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  The veteran filed a notice of 
disagreement to that determination in May 1999 and perfected 
his appeal by an August 1999 VA Form 9.  

By a rating action, dated in July 1999, service connection 
was granted for reflex sympathetic dystrophy that was 
assigned a rating of 20 percent.  A statement of the case 
issued in July 1999 reflects the issue of "Entitlement to an 
evaluation of reflex sympathetic dystrophy of the left leg 
higher than 20 percent."  In the August 1999 VA Form 9, the 
veteran indicated that he was appealing the issues mentioned 
in the original rating action, although he also made 
reference to his reflex sympathetic dystrophy of the left 
leg.  The veteran's representative in a September 1999 
statement definitively stated that the veteran contended 
entitlement to a higher evaluation for reflex sympathetic 
dystrophy.  This statement may be construed as a notice of 
disagreement to the July 1999 rating action.  

The veteran's case was remanded by the Board in January 2001 
for additional development on the issues discussed in the 
November 1998 rating decision.  At that time, the Board noted 
that the claims for secondary service connection had been 
denied as not well grounded.  The Board noted that this 
theory of well groundedness was no longer a basis for a 
denial of a claim, and construed the issues with respect to 
secondary service connection to be "Entitlement to service 
connection for back, right hip, right knee and right ankle 
disabilities, claimed to be secondary to the service-
connected left leg disability."  In its current status, the 
case returns to the Board following completion of development 
made pursuant to its 2001 remand.  

During the pendency of the appeal, the veteran's claims 
folder was transferred to the Salt Lake City, Utah Regional 
Office (Salt Lake City RO), which issued a supplemental 
statement of the case pertaining to the evaluation of reflex 
sympathetic dystrophy of the left leg in May 2002.  The 
veteran submitted a statement in June 2002 indicating errors 
in the rating determination pertaining to his nerve damage.  
This statement may be construed as his a substantive appeal 
with respect to the evaluation of his reflex sympathetic 
dystrophy of the left leg. 

In correspondence received at the Board on September 30, 
2002, the veteran requested a personal hearing before a 
Member of the Board.  In November 2002, the Board requested 
clarification regarding the type of hearing he was 
requesting.  In response, the veteran indicated that he 
wanted a hearing before a Member of the Board at the RO.  In 
view of the foregoing, the case is remanded to the RO for the 
following actions:  

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



